

115 HR 3185 IH: Reforms to Encourage VA Meaningful Progress Act of 2017
U.S. House of Representatives
2017-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3185IN THE HOUSE OF REPRESENTATIVESJuly 11, 2017Mr. Joyce of Ohio introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo direct the Secretary of Veterans Affairs to evaluate the organizational structure of the
			 Veterans Health Administration, and for other purposes.
	
 1.Short titleThis Act may be cited as the Reforms to Encourage VA Meaningful Progress Act of 2017 or the REVAMP Act. 2.Evaluations of organizational structure of Veterans Health Administration and realignment of Veterans Integrated Service Network (a)Organizational Structure (1)ProcessThe Secretary of Veterans Affairs, acting through the Under Secretary for Health, shall implement a process to consistently evaluate reviews described in paragraph (3).
 (2)Matters includedThe process under paragraph (1) shall include the following: (A)Identification of the officials and the offices of the Department of Veterans Affairs responsible for evaluating and approving, and ensuring the implementation of, recommendations made by reviews described in paragraph (3), including—
 (i)the roles of each such official and office; and (ii)a description of how decisions are made and documented to approve such implementation.
 (B)A description of how recommendations made by reviews described in paragraph (3) should be evaluated.
 (C)A description of how timelines should be established to ensure recommendations are evaluated and implemented in a timely manner and metrics to assess the progress made with respect to such implementation.
 (3)Reviews describedThe reviews described in this paragraph are reviews of the organizational structure of the Veterans Health Administration conducted by the Secretary, the Inspector General of the Department of Veterans Affairs, the Comptroller General of the United States, the Commission on Care established by section 202 of the Veterans Access, Choice, and Accountability Act of 2014 (Public Law 113–146; 128 Stat. 1773), or by an independent entity, as determined appropriate by the Secretary.
 (4)First useThe Under Secretary shall use the process under paragraph (1) to evaluate the results of the evaluation conducted under subsection (b)(1). The Under Secretary shall make any required improvements to such process based on the lessons learned by the Under Secretary resulting from such use.
				(b)Veterans Integrated Service Network
 (1)EvaluationConsistent with the report of the Comptroller General of the United States titled VA Health Care: Processes to Evaluate, Implement, and Monitor Organizational Structure Changes Needed (GAO–16–803), the Secretary, acting through the Under Secretary for Health, shall conduct an evaluation of the Veterans Integrated Service Network, including with respect to—
 (A)the implementation by the Secretary of realignments to such Network; and (B)identifying deficiencies to such Network that require corrective action.
 (2)Assessment and implementationIn accordance with subsection (a)(4), the Under Secretary shall use the process implemented under subsection (a) to assess the results of the evaluation conducted under paragraph (1) and to implement changes and other actions to improve the Veterans Integrated Service Network.
 (c)ReportNot later than 90 days after the date of the enactment of this Act, the Under Secretary shall submit to Congress a report that includes a description of—
 (1)the process implemented under subsection (a)(1); (2)the deficiencies identified under paragraph (1) of subsection (b); and
 (3)how the Under Secretary will carry out paragraph (2) of such subsection. (d)Prohibition on new appropriationsNo additional funds are authorized to be appropriated to carry out this Act, and this Act shall be carried out using amounts otherwise made available for such purposes.
			